      Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 1 of 15 PageID #:386




                          UNITED STATES DISTRICT COURT
                        FOR NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,

COMMONWEALTH OF
MASSACHUSETTS,

and
                                                         No. 20 C 2658
STATE OF WISCONSIN,
                                                         Judge Feinerman
                      Plaintiffs,

v.

DAIRY FARMERS OF AMERICA, INC.

and

DEAN FOODS COMPANY,

                      Defendants.



     RESPONSE OF PLAINTIFF UNITED STATES TO PUBLIC COMMENTS ON THE
                       PROPOSED FINAL JUDGMENT

        Pursuant to the requirements of the Antitrust Procedures and Penalties Act (the “APPA”

or “Tunney Act”), 15 U.S.C. § 16(b)–(h), the United States submits this response to the one

public comment received regarding the proposed Final Judgment in this case. After careful

consideration of the submitted comment, the United States continues to believe that the proposed

Final Judgment will provide an effective and appropriate remedy for the antitrust violations

alleged in the Complaint. The United States will move the Court for entry of the proposed Final

Judgment after the public comment and this response have been published pursuant to 15 U.S.C

§ 16(d).
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 2 of 15 PageID #:387




    I.      PROCEDURAL HISTORY

         Dean Foods Company (“Dean”) filed for bankruptcy on November 12, 2019, in the

United States Bankruptcy Court for the Southern District of Texas. The bankruptcy court ordered

an auction and then accelerated the auction process because of Dean’s liquidity condition. On

March 30, 2020, Dairy Farmers of America, Inc. (“DFA”) bid for 44 of Dean’s plants for a total

value of $433 million. 1 No other bidder submitted a bid for all of the 44 Dean plants, or

anything even close to that number of plants, under the bankruptcy court’s schedule. The bid was

accepted by Dean and was the only transaction for those 44 plants approved by the bankruptcy

court.

         The United States, along with the State of Wisconsin and the Commonwealth of

Massachusetts (collectively, the “Plaintiff States”), filed a civil antitrust complaint on May 1,

2020, seeking to enjoin the proposed transaction. Based on a comprehensive investigation, the

Complaint (Docket No. 1) alleges that the likely effect of this transaction would be to

substantially lessen competition for the processing and sale of fluid milk in areas encompassing

(1) northeastern Illinois and Wisconsin and (2) New England in violation of Section 7 of the

Clayton Act, 15 U.S.C. § 18. The Complaint alleges that DFA and Dean compete head-to-head

to sell fluid milk to customers in these geographic areas, including supermarkets, schools,

convenience stores, and hospitals.

         Simultaneously with the filing of the Complaint, the United States filed a proposed Final

Judgment (Docket No. 4-2) and an Asset Preservation and Hold Separate Stipulation and Order



1During its investigation, the Department also expressed concerns to DFA and Dean about the
potential loss of competition for the sale and processing of fluid milk if DFA were to
acquire Dean’s fluid milk processing plants in Minnesota, South Dakota, and North Dakota.
DFA subsequently ceased its efforts to acquire those plants.



                                                  2
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 3 of 15 PageID #:388




(“Stipulation and Order”) (Docket No. 4), signed by the parties that consents to entry of the

proposed Final Judgment after compliance with the requirements of the Tunney Act, 15 U.S.C.

§ 16. Pursuant to requirements under the Tunney Act, the United States filed the Competitive

Impact Statement with this Court on May 26, 2020 (Docket No. 16), describing the transaction

and the proposed Final Judgment. The United States then published the Complaint, proposed

Final Judgment, and Competitive Impact Statement in the Federal Register on June 2, 2020, see

15 U.S.C. § 16(b)-(c); 85 Fed. Reg. 33,712 (June 2, 2020), and caused notice regarding the same,

together with directions for the submission of written comments relating to the proposed Final

Judgment, to be published in the Washington Post, Chicago Tribune, and Boston Globe on June

1–4 and June 8–10, 2020. The 60-day period for public comment ended on August 10, 2020. The

United States received one comment concerning the allegations in the Complaint (Exhibit 1).

    II.      THE COMPLAINT AND THE PROPOSED FINAL JUDGMENT

          The Complaint alleges that the likely effect of this transaction would be to substantially

lessen competition for the processing and sale of fluid milk in (1) northeastern Illinois and

Wisconsin and (2) New England in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

Under the proposed Final Judgment and Stipulation and Order, which are designed to address the

anticompetitive effects of the acquisition, DFA is required to divest Dean’s fluid milk processing

plants, ancillary facilities, and related tangible and intangible assets located in Franklin,

Massachusetts (“Franklin Plant”); De Pere, Wisconsin (“De Pere Plant”); and Harvard, Illinois

(“Harvard Plant”) (collectively the “Divestiture Plants”).

          As the Complaint alleges, northeastern Illinois and Wisconsin and New England each

represent a relevant market where the merger would reduce the number of competitors from

three to two. DFA’s existing fluid milk processing plants overlap with two Dean plants that it




                                                    3
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 4 of 15 PageID #:389




proposed to acquire in northeastern Illinois and Wisconsin—the Harvard Plant and the De Pere

Plant—and with Dean’s Franklin Plant in New England. The Complaint further alleges that DFA

and Dean are two of only three significant fluid milk processors that can serve customers,

including supermarkets and schools, in each of these geographic areas. If the acquisition were

permitted to proceed, DFA would control nearly 70% of the fluid milk market in northeastern

Illinois and Wisconsin and approximately 51% of the fluid milk market in New England. DFA

and Dean competed head-to-head to supply fluid milk customers in these areas before the

merger, and customers have relied on competition between DFA and Dean to get lower prices

and better terms. If DFA’s and Dean’s plants in these areas were owned by a single entity, this

competitive dynamic would no longer exist, leading to higher prices and inferior service for

supermarkets, schools, and other fluid milk customers and ultimately, millions of individual

consumers.

       The proposed Final Judgment requires DFA to divest the Franklin Plant, De Pere Plant,

and Harvard Plant. It defines three sets of divestiture assets, one for each Divestiture Plant, that

include assets necessary to process, market, sell, and distribute fluid milk and other products by

each of the Divestiture Plants. The divestiture assets also include brands and/or brand licenses

which will allow the buyer of each Divestiture Plant to successfully market its milk. Each set of

assets must be divested in such a way as to satisfy the United States, in its sole discretion, after

consultation with the Plaintiff States, that they can and will be operated by the purchaser as a

viable, ongoing business that can compete effectively in the market for the processing and sale of

fluid milk in (1) northeastern Illinois and Wisconsin or (2) New England.

       Plaintiffs and Defendants have stipulated that the proposed Final Judgment may be

entered after compliance with the APPA. Entry of the proposed Final Judgment will terminate




                                                  4
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 5 of 15 PageID #:390




this action, except that the Court will retain jurisdiction to construe, modify, or enforce the

provisions of the Final Judgment and to punish violations thereof.

    III.      STANDARD OF JUDICIAL REVIEW

           The Clayton Act, as amended by the APPA, requires that proposed consent judgments in

antitrust cases brought by the United States be subject to a 60-day comment period, after which

the Court shall determine whether entry of the proposed Final Judgment “is in the public

interest.” 15 U.S.C. § 16(e)(1). 2 In making that determination, the Court, in accordance with the

statute as amended in 2004, is required to consider:

    (A)      the competitive impact of such judgment, including termination of alleged
             violations, provisions for enforcement and modification, duration of relief
             sought, anticipated effects of alternative remedies actually considered, whether
             its terms are ambiguous, and any other competitive considerations bearing
             upon the adequacy of such judgment that the court deems necessary to a
             determination of whether the consent judgment is in the public interest; and

    (B)      the impact of entry of such judgment upon competition in the relevant market
             or markets, upon the public generally and individuals alleging specific injury
             from the violations set forth in the complaint including consideration of the
             public benefit, if any, to be derived from a determination of the issues at trial.

15 U.S.C. § 16(e)(1)(A) & (B). In considering these statutory factors, the Court’s inquiry is

necessarily a limited one as the government is entitled to “broad discretion to settle with the

defendant within the reaches of the public interest.” United States v. Microsoft Corp., 56 F.3d

1448, 1461 (D.C. Cir. 1995); United States v. U.S. Airways Grp., Inc., 38 F. Supp. 3d 69, 75

(D.D.C. 2014) (explaining that the “court’s inquiry is limited” in Tunney Act settlements);

United States v. InBev N.V./S.A., No. 08-1965 (JR), 2009 U.S. Dist. LEXIS 84787, at *3 (D.D.C.



2The United States District Court for the Northern District of Illinois has entered a number of
antitrust consent decrees. See, e.g., United States v. National Association of Realtors, 2008 WL
5411637 (N.D. Ill. Nov. 18, 2008) (Kennelly, J.); United States v. Earthgrains Co., 2000 WL
33115003 (N.D. Ill. July 3, 2000) (Bucklo, J.).



                                                    5
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 6 of 15 PageID #:391




Aug. 11, 2009) (noting that a court’s review of a consent judgment is limited and only inquires

“into whether the government’s determination that the proposed remedies will cure the antitrust

violations alleged in the complaint was reasonable, and whether the mechanism to enforce the

final judgment are clear and manageable”); United States v. Keyspan Corp., 763 F. Supp. 2d 633,

637–38 (S.D.N.Y. 2011); see SEC v. Citigroup Global Markets Inc., 673 F.3d 158, 168 (2d Cir.

2012) (“We are bound in such matters to give deference to an executive agency’s assessment of

the public interest.”).

        As the U.S. Court of Appeals for the District of Columbia Circuit has held, under the

APPA a court considers, among other things, the relationship between the remedy secured and

the specific allegations in the government’s complaint, whether the proposed Final Judgment is

sufficiently clear, whether its enforcement mechanisms are sufficient, and whether it may

positively harm third parties. See Microsoft, 56 F.3d at 1458–62; United States v. Apple, Inc.,

889 F. Supp. 2d 623, 631 (S.D.N.Y. 2012) (citing Microsoft, 56 F.3d at 1458, 1461–62). With

respect to the adequacy of the relief secured by the proposed Final Judgment, a court may “not

make de novo determination of facts and issues.” United States v. W. Elec. Co., 993 F.2d 1572,

1577 (D.C. Cir. 1993) (quotation marks omitted); see also Microsoft, 56 F.3d at 1460–62; United

States v. Alcoa, Inc., 152 F. Supp. 2d 37, 40 (D.D.C. 2001); United States v. Enova Corp., 107 F.

Supp. 2d 10, 16 (D.D.C. 2000); InBev, 2009 U.S. Dist. LEXIS 84787, at *3. Instead, “[t]he

balancing of competing social and political interests affected by a proposed antitrust consent

decree must be left, in the first instance, to the discretion of the Attorney General.” W. Elec. Co.,

993 F.2d at 1577 (quotation marks omitted). “The court should bear in mind the flexibility of the

public interest inquiry: the court’s function is not to determine whether the resulting array of

rights and liabilities is one that will best serve society, but only to confirm that the resulting




                                                   6
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 7 of 15 PageID #:392




settlement is within the reaches of the public interest.” Microsoft, 56 F.3d at 1460 (quotation

marks omitted); see also United States v. Deutsche Telekom AG, No. 19-2232 (TJK), 2020 WL

1873555, at *7 (D.D.C. Apr. 14, 2020). More demanding requirements would “have enormous

practical consequences for the government’s ability to negotiate future settlements,” contrary to

congressional intent. Microsoft, 56 F.3d at 1456. “The Tunney Act was not intended to create a

disincentive to the use of the consent decree.” Id. 3

       The United States’ predictions about the efficacy of the remedy are to be afforded

deference by the Court. See, e.g., Microsoft, 56 F.3d at 1461 (recognizing courts should give

“due respect to the Justice Department’s . . . view of the nature of its case”); United States v. Iron

Mountain, Inc., 217 F. Supp. 3d 146, 152–53 (D.D.C. 2016) (“In evaluating objections to

settlement agreements under the Tunney Act, a court must be mindful that [t]he government

need not prove that the settlements will perfectly remedy the alleged antitrust harms[;] it need

only provide a factual basis for concluding that the settlements are reasonably adequate remedies

for the alleged harms.”) (internal citations omitted); United States v. Republic Servs., Inc., 723 F.

Supp. 2d 157, 160 (D.D.C. 2010) (noting “the deferential review to which the government’s

proposed remedy is accorded”); United States v. Archer-Daniels-Midland Co., 272 F. Supp. 2d

1, 6 (D.D.C. 2003) (“A district court must accord due respect to the government’s prediction as

to the effect of proposed remedies, its perception of the market structure, and its view of the

nature of the case”). In determining whether a proposed settlement is in the public interest, a

district court “is not permitted to reject the proposed remedies merely because the court believes




3 See also BNS, 858 F.2d at 464 (holding that the court’s “ultimate authority under the [APPA] is
limited to approving or disapproving the consent decree”); United States v. Gillette Co., 406 F.
Supp. 713, 716 (D. Mass. 1975) (noting that, in this way, the court is constrained to “look at the
overall picture not hypercritically, nor with a microscope, but with an artist’s reducing glass”).


                                                  7
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 8 of 15 PageID #:393




other remedies are preferable.” United States v. Morgan Stanley, 881 F. Supp. 2d 563, 567

(S.D.N.Y. 2012) (quoting United States v. Abitibi–Consol. Inc., 584 F. Supp. 2d 162, 165

(D.D.C. 2008)). The ultimate question is whether “the remedies [obtained by the Final Judgment

are] so inconsonant with the allegations charged as to fall outside of the ‘reaches of the public

interest.’” Microsoft, 56 F.3d at 1461 (quoting W. Elec. Co., 900 F.2d at 309).

       Moreover, the Court’s role under the APPA is limited to reviewing the remedy in

relationship to the violations that the United States has alleged in its complaint, and does not

authorize the Court to “construct [its] own hypothetical case and then evaluate the decree against

that case.” Microsoft, 56 F.3d at 1459; see also U.S. Airways, 38 F. Supp. 3d at 75 (noting that

the court must simply determine whether there is a factual foundation for the government’s

decisions such that its conclusions regarding the proposed settlements are reasonable); United

States v. Keyspan Corp., 763 F. Supp. 2d 633 637–38 (S.D.N.Y. 2011) (“The Court’s function is

not to determine whether the proposed [d]ecree results in the balance of rights and liabilities that

is the one that will best serve society, but only to ensure that the resulting settlement is ‘within

the reaches of the public interest.’” (quoting United States v. Alex. Brown & Sons, Inc., 963 F.

Supp. 235, 238 (S.D.N.Y. 1997)); InBev, 2009 U.S. Dist. LEXIS 84787, at *20 (“the ‘public

interest’ is not to be measured by comparing the violations alleged in the complaint against those

the court believes could have, or even should have, been alleged”). Because the “court’s

authority to review the decree depends entirely on the government’s exercising its prosecutorial

discretion by bringing a case in the first place,” it follows that “the court is only authorized to

review the decree itself,” and not to “effectively redraft the complaint” to inquire into other

matters that the United States did not pursue. Microsoft, 56 F.3d at 1459–60. See also, Heckler v.

Chaney, 470 U.S. 821, 832 (1985) (quoting U.S. Const. art. II, § 3) (recognizing that the decision




                                                   8
    Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 9 of 15 PageID #:394




about which claims to bring “has long been regarded as the special province of the Executive

Branch.”).

         In its 2004 amendments to the APPA, Congress made clear its intent to preserve the

practical benefits of using consent judgments proposed by the United States in antitrust

enforcement, Pub. L. 108-237 § 221, and added the unambiguous instruction that “[n]othing in

this section shall be construed to require the court to conduct an evidentiary hearing or to require

the court to permit anyone to intervene.” 15 U.S.C. § 16(e)(2); see also U.S. Airways, 38 F.

Supp. 3d at 76 (indicating that a court is not required to hold an evidentiary hearing or to permit

intervenors as part of its review under the Tunney Act). This language explicitly wrote into the

statute what Congress intended when it first enacted the Tunney Act in 1974. As Senator Tunney

explained: “[t]he court is nowhere compelled to go to trial or to engage in extended proceedings

which might have the effect of vitiating the benefits of prompt and less costly settlement through

the consent decree process.” 119 Cong. Rec. 24,598 (1973) (statement of Sen. Tunney). “A court

can make its public interest determination based on the competitive impact statement and

response to public comments alone.” U.S. Airways, 38 F. Supp. 3d at 76 (citing Enova Corp.,

107 F. Supp. 2d at 17).

   IV.       PUBLIC COMMENT AND THE UNITED STATES’ RESPONSE

         During the 60-day comment period, the United States received a single comment. The

comment is from Martin T. Petroski, a dairy farmer in Pennsylvania. Upon review, the United

States believes that nothing in the comment warrants a change to the proposed Final Judgment or

supports a conclusion that the proposed Final Judgment is not in the public interest. As required

by the APPA, the comment, with the author’s address and phone number removed, and this

response will be published in the Federal Register.




                                                 9
   Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 10 of 15 PageID #:395




       The comment expresses criticism of DFA, claiming that DFA is too large and engages in

anticompetitive conduct in general. The comment, however, does not appear to be in any way

critical of the merger. The comment, for example, does not refer to any of the allegations in the

Complaint nor to the impact of the proposed Final Judgment.

       The proposed Final Judgment addresses each alleged competitive harm that the merger

presented. As Plaintiffs allege in the Complaint and the United States explains in the

Competitive Impact Statement, the proposed merger, without the remedy in the proposed Final

Judgment, would have substantially lessened competition for the processing and sale of fluid

milk in two geographic markets—northeastern Illinois and Wisconsin and New England—in

violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

       The proposed Final Judgment addresses the harm that the Complaint alleges by

preventing an increase in concentration in these two fluid milk processing markets. The proposed

Final Judgment maintains competition at pre-merger levels in both markets in which the

Complaint alleges that the merger would substantially reduce competition. The proposed Final

Judgment requires DFA to divest the Dean plants in northeastern Illinois and northern Wisconsin

which compete with a DFA fluid milk processing plant. Similarly, the proposed Final Judgment

requires DFA to divest the Dean plant near Boston which competes against other DFA fluid milk

processing plants.

       The comment also states that DFA is the “only market,” without identifying any specific

geographic location or clearly describing the market to which it refers. From the context in which

the commenter uses this phrase, the United States understands this part of the comment to relate

to DFA’s actions as a dairy cooperative, buying raw milk from its farmer members and

coordinating the sale of milk from independent farmers. To the extent this comment advances a




                                                10
   Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 11 of 15 PageID #:396




claim about DFA’s purchase of raw milk from farmers, the comment is discussing the sale of

raw milk from farmers or cooperatives to processors, not the sale of processed fluid milk from

dairy processors to retailers and schools that the Complaint addresses. Because the United States

did not make any claims relating to any raw milk markets in its Complaint, this part of the

comment is outside the scope of what this Court is asked to review under the Tunney Act.

       The comment closes by raising concerns about farmers dumping raw milk rather than

selling it to processors. But farmers began dumping raw milk as a result of conditions caused by

the COVID-19 pandemic before the merger was consummated on May 1, 2020, making it clear

that the merger did not cause farmers to dump milk. See e.g., Jesse Newman & Jacob Bunge,

Farmers Dump Milk, Break Eggs, as Restaurant Closings Destroy Demand, WALL STREET J.

(April 9, 2020). The COVID-19 pandemic and consequent closing of schools also complicated

the dairy supply chain and reduced demand. See, e.g., David Yaffe-Bellany & Michael Corkery,

Dumped Milk, Smashed Eggs, and Plowed Vegetables: Food Waste of the Pandemic, N.Y. TIM ES

(April 11, 2020) (“Major consumers of dairy, like public schools and coffee shops, have all but

vanished, leaving milk processing plants with fewer customers at a time of year when cows

produce milk at their fastest rate.”). Finally, concerns relating to raw milk are in any event

outside the scope of the harm alleged in the Complaint and, therefore, outside the scope of what

this Court is asked to review under the Tunney Act.

       In summary, while the commenter appears to criticize several aspects or actions of DFA,

the commenter does not appear to be in any way critical of the merger or to provide any criticism

of any part of the remedy that the United States and Defendants have agreed to in the proposed

Final Judgment. For these reasons, the United States believes that nothing in the comment




                                                 11
   Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 12 of 15 PageID #:397




warrants a change to the proposed Final Judgment or supports a conclusion that the proposed

Final Judgment is not in the public interest

   V.      CONCLUSION

        After reviewing the public comment, the United States continues to believe that the

proposed Final Judgment, as drafted, provides an effective and appropriate remedy for the

antitrust violations alleged in the Complaint, and is therefore in the public interest. The United

States will move this Court to enter the proposed Final Judgment after the comment and this

response are published in the Federal Register.




                                                  12
Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 13 of 15 PageID #:398




   Dated: September 14, 2020



                                          Respectfully submitted,

                                                  /s/ Karl D. Knutsen
                                          Karl D. Knutsen
                                          Justin Heipp
                                          Nathaniel J. Harris
                                          Christopher A. Wetzel
                                          U.S. Department of Justice
                                          Antitrust Division
                                          Healthcare and Consumer Products Section
                                          450 Fifth Street, NW, Suite 4100
                                          Washington, DC 20530
                                          202-514-0976
                                          karl.knutsen@usdoj.gov




                                     13
   Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 14 of 15 PageID #:399




                               CERTIFICATE OF SERVICE

I, Karl D. Knutsen, hereby certify that on September 14, 2020, I caused a copy of the
foregoing Response of United States to Public Comments on the Proposed Final Judgment to
be served on Defendants by mailing the document electronically to their duly authorized legal
representatives as follows:

For Defendant Dairy Farmers of America, Inc.:

W. TODD MILLER
Baker & Miller
2401 Pennsylvania Ave., NW
Washington, DC 20037
Tel: (202) 663-7822
Fax: (202) 663-7849
tmiller@bakerandmiller.com

MICHAEL G. EGGE
Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004
Tel: (202) 637-2285
Fax: (202) 637-2201
michael.egge@lw.com

GARRET RASMUSSEN
Orrick Herrington & Sutcliffe LLP
Columbia Center
1152 15th Street, N.W.
Washington, DC 20005
Tel: (202) 339-8481
Fax: (202) 339-8500
grasmussen@orrick.com

For Defendant Dean Foods Company:

ARTHUR J. BURKE
Davis Polk LLP
450 Lexington Ave.
New York, NY
Tel: (212) 450-4352
Fax: (212) 701-5800
arthur.burke@davispolk.com




                                              14
  Case: 1:20-cv-02658 Document #: 42 Filed: 09/14/20 Page 15 of 15 PageID #:400




And other ECF registered users by ECF. Mr. Petroski will be provided a copy of
this filing by US mail or other non-electronic means.


    /s/ Karl D. Knutsen
Karl D. Knutsen
Attorney for the United States
U.S. Department of Justice Antitrust Division
450 Fifth Street NW, Suite 4100
Washington, DC 20530
Tel.: 202-514-0976
Fax: 202-307-5802
E-mail: karl.knutsen@usdoj.gov




                                                15
